Case: 19-11059   Date Filed: 11/01/2019   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-11059
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 1:18-cv-24703-UU


MSP RECOVERY CLAIMS, SERIES LLC,
a Delaware series LLC,
MSPA CLAIMS 1, LLC,
a Florida limited liability,
SERIES PMPI,
a designated series of MAO-MSO
Recovery II, LLC,

                                                         Plaintiffs-Appellees,

                                 versus

ALERE INC.,
ALERE SAN DIEGO, INC.,
ALERE HOME MONITORING, INC.,

                                                      Defendants-Appellants.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (November 1, 2019)
              Case: 19-11059     Date Filed: 11/01/2019   Page: 2 of 2


Before TJOFLAT, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:

      This appeal is DISMISSED for lack of jurisdiction. We lack jurisdiction to

review an order of remand that is based on a lack of subject matter jurisdiction. See

28 U.S.C. §§ 1447(c) & (d). Alere, Inc., and its subsidiaries removed an amended

complaint for a pure bill of discovery filed by MSP Recovery Claims, Series LLC,

and its subsidiaries. The district court provided a colorable rationale for remand

based on a lack of federal question jurisdiction, 28 U.S.C. § 1331, and a lack of

diversity jurisdiction, id. § 1332. See Powerex Corp. v. Reliant Energy Serv., Inc.,

551 U.S. 224, 234 (2007). We lack jurisdiction to review the order of remand.




                                          2